The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] below the title with the following paragraph:
-- [0001] This application is a continuation of U.S Application No. 16/316,171, filed on January 8, 2019 now U.S. Patent No. 11,069,822 issued July 20, 2021, which is a national phase entry of PCT/US2017/041351 filed July 10, 2017, which claims priority to U.S. Provisional Application No. 62/360,053, filed on July 8, 2016, the disclosures of each of which are hereby incorporated by reference in their entirety. 	--
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 20-28 are rejected under 35 U.S.C. §103(a) as being unpatentable over Choi et al (U.S. Patent No. 10,727,004) in view of Sinitskii et al (U.S. Patent No. 10,163,932).
In re claim 20, Choi discloses a method of forming a film comprising one or more transition metal dichalcogenide (TMD) monolayers [col. 7, ln.42], comprised of providing a formation substrate having one or more TMD monolayers (i.e., “2D materials” on substrate, Figs.2A-2B & col.7, ln.43) disposed on
	Choi is silent about peeling the layer.. transferring the layer. Sinitskii, teaching an analogous art TMD to that of Choi, discloses:
- providing a formation substrate (Block 204) having a layered transition metal dichalcogenide (TMD) disposed on the substrate 102 [Figs. 1A, 8G]; 
- dry (col.14, ln.6: “dried with nitrogen gas”) peeling the TMD monolayer 112 from the substrate 102
(i.e., removing the substrate (Block 208) … to etch away and remove the SiO2 layer) [Figs. 8A-G]; and 
- transferring the TMD monolayer 112 to a substrate 106 under vacuum to form a film (col. 13, ln.40: “the transparent film is placed on a PZT substrate… to a PZT substrate (e.g., dielectric substrate 106).”
It would have been obvious to a person having skills in the art to have modified the TMD in Choi by utilizing peeling then transferring the layer for the purpose of disclosing a formation of a TMD.
In re claim 21, since Sinitskii discloses a plurality of TMD monolayers, Sinitskii inherently teaches or suggests repeating the providing, dry peeling, and transferring a desired number of times to form a film comprising a plurality of TMD monolayers on the substrate.
In re claim 22, Choi discloses the dry peeling one of the TMD monolayers comprises attaching a handle layer (i.e., adhesive tape) to a TMD monolayer 112 disposed on the formation substrate (Block 204) and peeling at least one of the TMD monolayers from the formation substrate using handle layer/tape.
In re claim 23, Choi discloses the handle layer comprising adhesive tape [col. 13, ln.31].  
In re claim 24, Choi does not suggest the adhesive tape comprising PMMA/thermal release tape.
It would have been obvious to a person having skills in the art to have modified the tape of Choi by utilizing a PMMA/thermal release tape.  Since this is merely an alternative tape material, it has been held that substituting one known material for another involves routine skill in the semiconductor TMD art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 25, Choi discloses the TMD monolayers 112 released from the handle layer (adhesive tape) after transferring the TMD monolayers to the substrate 106 [Figs. 8A-G & col. 13, lns.27-31].
In re claim 26, Choi also discloses the releasing including heating the handle layer to a release temperature [col. 13, ln.66].
In re claim 27, since Choi discloses the transferring comprising attaching the handle layer as adhesive tape, Choi inherently teaches or suggests “attaching the handle layer to stamper and contacting the TMD monolayers with the substrate or another TMD monolayer using the stamper.”
In re claim 28 Sinitskii discloses the transferring carried out under pressure of 1Torr or less [col.14, ln.8]
4.	Claims 29-39 are rejected under 35 U.S.C. §103(a) as being unpatentable over Choi et al (U.S. Patent No. 10,727,004) in view of Grigortchak et al (U.S. Patent No. 5,351,164).
In re claim 29, Choi discloses a film comprising one or more transition metal dichalcogenide (TMD) monolayers (i.e., 2D materials, in Figs. 2A-2B & col. 7, ln.42), and having a heterostructure comprised of at least two atomically thin monolayer building blocks [Figs. 1A-1D].  Choi also discloses the film having sub-nm scale area (i.e., dimension 2µm x 2µm area, in Fig. 1A-1C & col. 8). 
Choi, however, is silent about the film having less than one bubble defect and/or wrinkle defect. Grigortchak, teaching an analogous art TMD to that of Choi, discloses “the ability to manipulate the bismuth chalcogenides, for employing their VDW channels to increase electrode surface area, is dramatically impacted by the purity and defect density of the chosen material… the material chosen for the capacitor electrodes be prepared using unique processes, developed by the inventors herein, yielding a highly pure and as defect-free as possible monocrystalline material” [col. 4 in Grigortchak].
It would have been obvious to a person having skills in the art to have modified the VDW film in Choi by utilizing the single crystal growth process for providing defect-free bismuth chalcogenide materials, taught by Grigortchak, for the purpose of avoid distort the geometry of the VDW channels, rendering them less accessible to intercalating species, degrading the channel surface structure and thus degrading the electrical and mechanical properties of the channels.
In re claim 30, Choi discloses an interlayer between two adjacent TMD monolayers [Figs. 1A-1D & col. 7, ln.42].  Choi is silent about the interface being a clean, bubble-free and wrinkle-free interface comprising a substantially constant distance.
Choi, however, is silent about interface being a clean, bubble-free and wrinkle-free interface. Grigortchak discloses “the ability to manipulate the bismuth chalcogenides, for employing their VDW channels to increase electrode surface area, is dramatically impacted by the purity and defect density of the chosen material… the material chosen for the capacitor electrodes be prepared using unique processes, developed by the inventors herein, yielding a highly pure and as defect-free as possible monocrystalline material” [col. 4 in Grigortchak].
It would have been obvious to a person having skills in the art to have modified the VDW film in Choi by utilizing the single crystal growth process for providing defect-free bismuth chalcogenide materials, taught by Grigortchak, for the purpose of avoid distort the geometry of the VDW channels, rendering them less accessible to intercalating species, degrading the channel surface structure and thus degrading the electrical and mechanical properties of the channels.
In re claim 31, Choi discloses the film comprising two or more TMD monolayers (i.e., copper foils, Fig. 3A), wherein each of two or more TMD monolayers selected from MoS2 monolayer, WS2 monolayer, MoSe2 monolayer, WSe2 monolayer, MoTe2 monolayer, WTe2 monolayer, NbSe2 monolayer [cols. 3, 5]
In re claim 32, Choi discloses the film comprises a heterostructure comprising at least two atomically thin monolayer TMD building blocks made from at least two different TMD materials (i.e., MoS2 film onto Mo film, in Fig. 3A).
In re claim 33, Choi does not disclose the two atomically thin monolayer building blocks configured to stack and interact via VDW (van der Waals) forces to form the film.
The language “configured to stack and interact via VDW forces to form the film” is drawn to an intended use. It has been held that a recitation with respect to the manner in which the claimed “building blocks” does not differentiate to the claimed “to stack and interact via VDW forces” from the structure of the prior art, if the prior art assembly teaches all the building blocks’ limitations of the claimed heterostructure.  See Ex-Parte Masha, 2 USPQ2d 1647 (1987).
In re claim 35, Choi discloses the apparatus further comprises one or more non-TMD layers (i.e., copper foils in Fig. 4A), wherein an individual non-TMD layer is not in contact with another non-TMD layer.
In re claims 34 & 36, Choi discloses an apparatus/device comprising one or more films [col. 7, ln.42].
In re claim 37, Choi discloses the device being a tunnel device, a transparent electronic device, optical device, a micro-electromechanical systems device, a mechanical device, a photovoltaic device, a diode, an optomechanical device, an optoelectrical device, a capacitor, a membrane, an optical window, a high current H-shape selector array, a Josephson junction array, or a quantum optical resonator [col. 7, ln.40].
In re claim 38, Choi discloses an atomically-thin circuit comprising at least a portion of a film [col. 7].
In re claim 39, Choi discloses a heterostructure comprising:
- a first transition metal dichalcogenide (TMD) monolayer [col. 7, ln.42]; and
- a second TMD monolayer disposed on the first TMD monolayer, wherein each of the first and the second TMD monolayer are atomically thin [Figs. 1A-1D].
Choi discloses the film having sub-nm scale area (i.e., dimension 2µm x 2µm area, in Fig. 1A-1C & col. 8).  Choi also discloses each of the first and the second TMD monolayers comprising different materials (i.e., MoS2 film onto Mo film, in Fig. 3A).  
Choi, however, is silent about the heterostructure comprises less than one bubble defect and/or wrinkle defect per 2µ x 2µ area. Grigortchak discloses “the ability to manipulate the bismuth chalcogenides, for employing their VDW channels to increase electrode surface area, is dramatically impacted by the purity and defect density of the chosen material… the material chosen for the capacitor electrodes be prepared using unique processes, developed by the inventors herein, yielding a highly pure and as defect-free as possible monocrystalline material” [col. 4 in Grigortchak].
It would have been obvious to a person having skills in the art to have modified the VDW film in Choi by utilizing the single crystal growth process for providing defect-free bismuth chalcogenide materials, taught by Grigortchak, for the purpose of avoid distort the geometry of the VDW channels, rendering them less accessible to intercalating species, degrading the channel surface structure and thus degrading the electrical and mechanical properties of the channels.
Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
 Non-Statutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
6.	Claims 20-39 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-20 of the conflicted U.S. Patent No. 10,998,292 to Park et al..
	Although the two claims sets are not totally identical of the pending claims 20, 29 & 39, respectively, compared to those features (i.e., heterostructure) of the conflicted claims 1 & 3 and their dependent claims, the claims at issues are not patentably distinct from each other.
A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
Contact Information
7.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 09, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815